DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on July 21, 2020 is acknowledged.
Priority
The claims for domestic priority are acknowledged.  Notably, the Application has been filed as a CIP various earlier filed applications.  The instant claimed invention is entitled to the earlier filed applications only to the extent that the subject matter of the instant claimed invention is supported by the priority documents.  Notably, the gaseous storage structure of claim 1 appears to only have support dating back to the filing date of the non-provisional application 16/295,983, filed on March 7, 2019 (priority to the limitations of note were not found in the provisional application to which 16/295,983 also claimed benefit to and were not found in any of the earlier filed non-provisional applications or provisional applications to which the instant application claims benefit as a continuation-in-part).  See MPEP § 2152.01 including:
(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.
(C) If the application properly claims benefit under 35 U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 U.S.C. 112 by the provisional application.
	Again, given that the claimed gaseous storage structure of claims 1-20 is present dating back to the non-provisional 16/295,983, filed on March 7, 2019, this is the earliest effective filing date of the instant claimed invention.  
Information Disclosure Statement
The information disclosure statements filed June 29, 2020 and April 6, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received March 23, 2020 are acceptable for examination purposes.
Specification
The specification received March 23, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of some of the prior U.S. application listed in the first paragraph of the application should be updated since they have matured into a U.S. patent.   Appropriate correction is required.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
In the case of the instant application, the claimed invention is specifically directed to gaseous storage structures (see last 3 lines of claim 1 for example) and this feature is held to be a critical aspect of the particular invention of the instant application.  As such, the materials for the gaseous oxygen storage structure disclosed in the instant application, refer to a non-patent literature document, incorporated by reference to such.  However, since this subject matter is held to be critical to the instant invention, the incorporation by reference of a non-patent literature document to this subject matter is not proper.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 terminates with “..” but should be a single “.”.  Appropriate correction is required.  This also applies to claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-14 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,601,074. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 1, U.S. Patent No. 10,601,074 claims in claim 1 a 
Faradaic solid-state energy storage device (claim 1, line 1) comprising: 
a first electrode comprising: a first metal-containing composition, the first metal containing composition comprising a compound of a first redox-supporting metal and a non-metal (claim 1, ll. 3-7), wherein the first electrode has a first thickness greater than 1 nm and less than or equal to 80 nm (claim 1, ll. 7-9); 
a solid electrolyte positioned in contact with the first electrode and comprising a solid-state, ion conducting electrolyte (claim 1, ll. 10-12), wherein the solid electrolyte has a second thickness greater than 1 nm and less than or equal to 500 nm (claim 1, ll. 12-14); 
a second electrode positioned in direct contact with the solid electrolyte and comprising: a second metal-containing composition, the second metal containing composition comprising a compound of a second redox-supporting metal and the non- metal (claim 1, ll. 15-22), wherein the second electrode has a third thickness greater than 1 nm and less than or equal to 80 nm (claim 1, ll. 22-23); and 
a gaseous storage structure in gaseous communication with one or more of the first electrode, the solid electrolyte, or the second electrode, the gaseous storage structure for storing a gas comprising the non-metal (oxygen, nitrogen, hydrogen, claim 1, ll. 24-27, applied to instant claim 1).
As to instant claim 2, U.S. Patent No. 10,601,074 claims that the gas storage structure is a crystalline sponge material, thus a gas absorbing solid state material (claim 2 as applied to instant claim 2).
As to instant claim 3, U.S. Patent No. 10,601,074 claims the storage structure comprises cobalt, cobalt-salt, cerium or ceria materials (claim 3 as applied to instant claim 3).
As to instant claim 5, U.S. Patent No. 10,601,074 claims that the gaseous storage structure provides a gaseous constituent (oxygen, nitrogen, hydrogen) to interstices within a crystalline structure of the solid electrolyte (claim 1, ll. 24-27 as applied to instant claim 5).
As to instant claim 6, U.S. Patent No. 10,601,074 claims that the electrodes can further transition metal active materials 8-11, such materials, include materials in the oxide form, claim 1 which are water accommodating transition metal active materials (claims 1 and 8-11 as applied to instant claim 6).
As to instant claim 7, U.S. Patent No. 10,601,074 claims that the electrodes can further comprise the oxygen/hydrogen/nitrogen storage structure (claim 16 as applied to instant claim 7).
As to instant claim 9, U.S. Patent No. 10,601,074 claims that the first and second redox-supporting metals comprise a transition metal (claim 8 as applied to instant claim 9).
As to instant claim 10, U.S. Patent No. 10,601,074 claims that the first and second redox-supporting metals comprise a transition metal from a significantly similar genus (claim 10 as applied to instant claim 10). 
As to instant claim 11, U.S. Patent No. 10,601,074 claims that the first and second redox-supporting metals are the same redox-supporting metal (claim 9 as applied to instant claim 11).
As to instant claims 12-13, U.S. Patent No. 10,601,074 claims that the gas is oxygen, nitrogen, hydrogen (claim 1 as applied to instant claims 12-13).
As to instant claim 14, U.S. Patent No. 10,601,074 claims that the first and second metal-containing composition can further include a metal oxide, metal hydride or metal nitride (claim 1, ll. 3-9 and 15-22, applied to claim 14).
As to instant claims 18-19, U.S. Patent No. 10,601,074 claims that the solid electrolyte and various components therein include interrelated chemistry which would readily lead one of ordinary skill in the art to envision the solid electrolyte to be oxygen ion conducting, nitrogen ion conducting, hydride conducting, halogen ion conducting or sulfur ion conducting including ceramics for such, particularly one of oxygen, nitrogen or hydrogen based on the claimed storage structure (claims 1-7 applied to claim 18-19).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,601,074 as applied to claim 1 above and further in view of U.S. Patent No. 10,199,682. Although the claims at issue are not identical, they are not patentably distinct from each other.
	U.S. Patent No. 10,601,074 does not claim an integrated circuit component in electrical communication with one or both of the electrodes (claim 20).
	U.S. Patent No. 10,199,682 claims that one or more integrated circuits are in electrical communication with the electrodes such that the circuit elements receive electrical energy from the energy storage device.  
	Thus the concept of modifying the claimed invention of U.S. Patent No. 10,601,074 to include electrical communication between integrated circuitry and one or both electrodes would have been readily apparent within the claimed invention for the benefit of powering electronic components with the energy devices as needed.
Allowable Subject Matter
Claims 4, 8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 4, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the Faradaic solid-state energy storage device of claim 4 wherein the gaseous storage structure flanks the solid electrolyte on one or both sides.
b.  With respect to claim 8, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the Faradaic solid-state energy storage device of claim 8 further comprising a resistive heating element in thermal communication with the gaseous storage structure to drive release of the gas.
c.. With respect to claims 15-17, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the Faradaic solid-state energy storage device of claim 15 wherein the first electrode or the second electrode independently comprise a nanoneedle structure or a nanoneedle-assembled microflower.
Conclusion
As to the closest prior art of record, Sweeney (U.S. Patent No. 9,853,325) discloses a similar Faradaic solid-state energy storage device but neither Sweeney nor the remaining prior art of record, alone or in combination reasonably teach, suggest or render obvious the device further including the gaseous storage structure of at least claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/GREGG CANTELMO/Primary Examiner, Art Unit 1725